Citation Nr: 0732328	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-14 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a neck and esophageal disability 
resulting from medical treatment furnished at a VA Medical 
Center (VAMC) in December 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran had active duty service from April 1953 to April 
1955 and subsequently served in the United States Army 
Reserves.

This matter comes from the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 1998 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in May 2005.  That development was completed, and 
the case has since been returned to the Board for appellate 
review.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have any additional 
neck or esophageal disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA health care 
providers who provided treatment in December 1997, nor does 
the evidence show that any additional disability was an event 
that was not reasonably foreseeable.




CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for a neck and esophageal disability resulting from treatment 
furnished at a VA Medical Center in December 1997 have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board does acknowledge that the RO did not 
provide the veteran with proper notice prior to the initial 
rating decision in October 1998.  Nevertheless, the RO did 
send the veteran letters in January 2004 and October 2005, 
which did meet the notification requirements.  The Board 
finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the veteran's claim 
was readjudicated in a supplemental statement of the case 
(SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim.  In fact, he submitted a 
statement in June 2007 indicating that he had no other 
information or evidence to submit.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VA Medical Center 
(VAMC).  Specifically, the October 2005 letter stated that 
the evidence must show that he had additional disability or 
the aggravation of an existing disease or injury that was the 
direct result of VA fault, such as carelessness, negligence, 
lack of proper skill, or error in judgment, or was not a 
reasonably expected result or complication of VA care or 
treatment.  Additionally, the March 2003 statement of the 
case (SOC) and the August 2004, October 2004, and June 2007 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2004 and October 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2004 and October 2005 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The January 2004 and October 2005 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the January 2004 and October 2005 
letters informed the veteran that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the June 2007 SSOC informed him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The SSOC also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's VA medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded a VA 
examination in November 2003, and VA medical opinions were 
obtained in September 1998 and March 2006.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.



Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The veteran has 
contended that he currently has additional neck and 
esophageal disability due to surgery performed in December 
1997.  VA medical records do indicate that the veteran 
underwent an esophagoscopy and cricopharyngeal myotomy in 
December 1997.  However, the medical evidence of record does 
not show that the veteran has any additional neck or 
esophageal disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  

VA medical records dated in December 1997 show that the 
veteran signed a statement indicating that he understood the 
nature of the operation or procedure to be esophagoscopy and 
possible myotomy.  He stated that the nature and purpose of 
the operation or procedure, the possible alternative methods 
of treatment, the risks involved, and the possibility of 
complications had been fully explained to him.  He also 
acknowledged that no guarantees were made concerning the 
results of the operation or procedure.  It was specifically 
noted that the risks included injury to the esophagus, pain, 
and bleeding.  The veteran requested the performance of the 
operation, administration of anesthesia, and of such 
additional operations or procedures as were found to be 
necessary or desirable in the judgment of the professional 
staff during the course of the operation.  He did not list 
any exceptions to surgery or anesthesia.  

The veteran underwent the planned cricopharyngeal myotomy and 
esophagoscopy on December 16, 1997.  The esophagoscopy 
revealed no lesions or masses, but the cricopharyngeal 
myotomy was complicated by a small perforation of the 
posterior wall of the esophagus.  The perforation was closed 
using interrupted sutures, and the veteran was returned to 
the floor with instructions to take nothing by mouth.  He had 
a Hemovac drain, which was left in place overnight.  He was 
given methylene blue to swallow the following morning, and 
the Hemovac drain was kept to wall suction for approximately 
two hours after the swallow and revealed drainage of 
methylene blue into the Hemovac.  The Hemovac drain was then 
discontinued, and the veteran began an oral diet.  He was 
also kept on Clindamycin during that time and showed no signs 
of fever or other sequelae.  He complained of mild chest 
pain, and a chest x-ray did reveal some bi-basilar 
atelectasis, but there were no other lesions.  After three 
hours of starting the oral diet, the veteran was found to 
have some increased swelling in his left neck along with 
crepitus over the left neck and anterior left clavicle.  An 
esophageal perforation was then suspected, and a Penrose 
drain was placed though the old drain site.  It was once 
again ordered that he take nothing orally.

The veteran had a feeding tube placed fluoroscopically the 
following day.  He was started on tube feeds and observed for 
the next five days.  He remained afebrile during his entire 
hospital course, and the pain, swelling, and crepitus in the 
neck steadily decreased.  On the sixth postoperative day, the 
veteran underwent a barium swallow to evaluate the esophageal 
perforation, and a persistent posterior leak was noted.  The 
decision was subsequently made to continue his non-oral 
status and the tube feeds.  It was later determined that he 
could return home for the holidays because he appeared 
clinically stable, was afebrile, and was improving in terms 
of neck swelling and crepitus.  He was discharged and 
instructed to maintain taking nothing by mouth.  His family 
was also advised about caring for the tube feedings, and a 
home health care nurse would evaluate him twice a day.  The 
veteran was also scheduled a follow-up appointment the next 
week with a barium swallow. 

A VA medical opinion was obtained in September 1998.  The 
examiner reviewed the veteran's medical records and noted 
that he underwent a cricopharyngeal myotomy on December 16, 
1997, for tightening of the throat muscles.   He stated that 
the surgical procedure was performed to relieve this 
constriction by cutting the muscles during which time a small 
perforation was made in the esophageal wall.  He observed 
that the surgery was further complicated when the veteran was 
fed postoperatively in the recovery room, despite the 
doctor's orders for the veteran to take noting orally.  This 
caused a leak in the esophageal wall and necessitated no 
additional eating by mouth until the leak was healed.  The 
examiner noted that the healing process in this case took 
three to four weeks when it would have taken only two to 
three days without such a complication.  Nevertheless, the 
September 1998 VA examiner commented that this temporary 
period of disability was the result of accidental perforation 
of the esophagus with a nursing staff error in feeding the 
veteran postoperatively.  He stated there was no long-term 
disability as a result of the incident and observed that the 
veteran was swallowing better postoperatively than 
preoperatively.  It was also noted that the veteran was 
discharged from the clinic until such time he experienced any 
further dysphagia.  

The November 2003 VA examiner reviewed the veteran's claims 
file and performed a physical examination.  He noted that 
dysphagia status postcricopharyngeal myotomy with surgical 
perforation was documented as having healed approximately 
three weeks after the surgery.  He stated that there was no 
evidence of any significant disfigurement due to the scar 
from the procedure and commented that there was no 
significant functional deficit from the cricopharyngeal 
myotomy or scar other than the veteran's self-reported 
dysphagia.  He further observed that the veteran had a normal 
esophagogastroduodenoscopy in October 2000 and a normal 
swallowing study in April 2002 with the exception of large 
lower cervical spine spurs.  

An additional VA medical opinion was obtained in March 2006.  
The examiner reviewed the veteran's claims file and opined 
that there was no documentable, additional disability in the 
esophagus or neck as a result of the surgical procedure in 
December 1997 or the post-surgical care.   It was noted that 
the veteran had a short-term delay in healing due to 
accidentally being fed postoperatively, which was promptly 
identified and treated in a very aggressive and appropriate 
manner.  The examiner also observed that objective studies 
were performed that showed healing of the lesion and normal 
swallowing function without any obstruction or stricture in 
the neck.  As such, the examiner commented that there was no 
objective evidence of any permanent disability of the neck or 
esophagus or in the swallowing mechanism due to the injury in 
December 1997 when he sustained a small esophageal 
perforation.  The examiner also stated that those types of 
perforations are a known complication of the surgical 
procedure and that the surgeons took exceptional care to 
prevent the complication by inserting an oral 
pharyngoesophageal endotracheal tube and inflating the 
balloon to use it as a strut against which to perform the 
myotomy.  He believed that it was a significant cautionary 
action.  He therefore concluded that there had been objective 
documentation that the perforation healed without any long-
term identifiable physical sequelae.  

In addition, the March 2006 VA examiner opined that the 
cervical spurs noted in December 2003 swallowing studies did 
not represent any additional disability from the December 
1997 surgery or the post-surgical care.  He noted that 
cervical spurs are quite common, especially at multiple 
levels in people over forty years old, as they are associated 
with age-related changes or cervical disc pathology.  The 
examiner stated that age-related changes did not have a 
relationship to the December 1997 surgical procedure or 
postoperative care.  It was also noted that cervical disc 
disease had not been documented.  The examiner further 
commented that the cervical spurs did not develop as a result 
of carelessness, negligence, lack of proper skill, or error 
in judgment as a result of the December 1997 surgery or post-
surgical care.  The veteran has not submitted any medical 
evidence showing otherwise.

Simply put, there is no evidence that the veteran currently 
suffers from an additional neck or esophageal disability that 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing medical care or that was the 
result of an event not reasonably foreseeable.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes 
that compensation for additional disability is not warranted.


ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for a neck and esophageal disability resulting from medical 
treatment furnished at a VAMC in December 1997 is denied.
REMAND

Reasons for Remand:  To afford the veteran a VA examination 
and to obtain additional treatment records.


As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) had held that in cases where the veteran's service 
medical records were unavailable, through no fault of the 
veteran, there was a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for bilateral hearing loss and 
tinnitus.  The record contains evidence indicating that the 
veteran may have had possible in-service noise exposure, 
namely the veteran's lay statements and his DD Form 214 
showing that he served in the 8th Quartermaster Company, 8th 
Infantry Division.  In addition, the record contains post-
service medical evidence showing treatment for bilateral 
hearing loss and tinnitus.  However, the evidence of record 
does not include a medical opinion based on a review of the 
veteran's claims file that addresses whether he currently has 
hearing loss or tinnitus that is causally or etiologically 
related to his military service.  Therefore, the Board finds 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any and 
all hearing loss and tinnitus that may be present.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran submitted a statement in 
January 2004 in which he identified several private 
physicians who treated him from 1957 to 1994.  However, the 
claims file does not contain any treatment records from those 
physicians.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to his hearing loss and tinnitus.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his hearing loss and tinnitus.  
After acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for treatment records 
from the private physicians 
identified in the veteran's January 
2004 statement.

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any hearing 
loss or tinnitus that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to obtain a complete 
noise exposure history from the 
veteran.  He should then comment as 
to whether it is at least as likely 
as not that that the veteran's 
current hearing loss or tinnitus is 
causally or etiologically related to 
his military service.

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


